NOT FOR PUBLICATION

                      UNITED STATES DISTRICT COURT
                         DISTRICT OF NEW JERSEY
                             CAMDEN VICINAGE



 THE ESTATE OF LAURA SEMPREVIVO
 et al.,                                Civ. No. 18-1953(RMB-JS)

               Plaintiff,
      v.                                        OPINION

 ATLANTIC COUNTY, et al.,

               Defendants.

APPEARANCES:

John E. Kusturiss, Jr., Esq.
Law Offices of Conrad J. Benedetto
1405 Chews Landing Road, Suite 21
Laurel Springs, N.J. 08021
     On behalf of Plaintiff

Conrad J. Benedetto, Esq.
The Law Offices of Conrad Benedetto
1233 Haddonfield-Berlin Road, Suite 1
Voorhees, N.J. 08043
     On behalf of Plaintiff

Stephen D. Holtzman, Esq.
Jeffrey S. McClain, Esq.
Holtzman & McClain, PC
524 Maple Avenue, Suite 200
Linwood, N.J. 08221
     On behalf of Defendant CFG Health Systems, LLC

James T. Dugan, Esq.
Atlantic County Department of Law
1333 Atlantic Avenue, 8th Floor
Atlantic City, N.J. 08401
     On behalf of Defendants Atlantic County
     and Warden Geraldine Cohen
BUMB, United States District Judge

       This matter comes before the Court upon Defendant CFG Health

Systems LLC’s (“CFG”) motion for summary judgment (“CFG’s Motion

for Summ. J.,” ECF No. 28) joined by Defendants Atlantic County

and Warden Geraldine Cohen (the “Atlantic County Defendants”)

(Letter, ECF No. 29); Plaintiff’s opposition to summary judgment

(Pl’s Opp. to Mot. for Summ. J., ECF No. 33); CFG’s reply brief in

support of motion for summary judgment (CFG’s Reply, ECF No. 34)

and CFG’s motion for sanctions (CFG’s Mot. for Sanctions, ECF No.

35). For the reasons discussed below, the Court will grant summary

judgment to CFG, deny summary judgment to the Atlantic County

Defendants and deny CFG’s motion for sanctions.

I.     BACKGROUND

       This suit, “Semprevivo II” arises out of the suicide death of

Laura Semprevivo on September 16, 2016, in Atlantic County Jail.

(Compl., ECF No. 1, ¶21.) Defendant CFG, joined by the Atlantic

County Defendants, seek summary judgment based on res judicata

and/or   collateral    estoppel   stemming    from   the   dismissal   of    a

similar, earlier action, “Semprevivo I.” Plaintiff opposes summary

judgment because the claims against the Atlantic County Defendants

were   voluntarily    dismissed   without    prejudice     and   because   the

claims against CFG are not the same claims brought in Semprevivo

II.



                                    2
II. SEMPREVIVO I AND SEMPREVIVO II

     Semprevivo I was filed on March 29, 2017, Civil Action No.

17-2050(RMB-JS) (D.N.J.) Plaintiff alleged the following in the

“Introductory Statement” in Semprevivo I:

           1.   This is a civil rights action brought
           pursuant to 42 U.S.C. § 1983 seeking damages
           against Defendants for committing acts under
           color of law that deprived Plaintiff, Laura
           Christine Semprevivo, of her rights secured to
           her by the Constitution and laws of the United
           States.

           2.   In particular, on September 16, 2016,
           Defendants violated the rights of Laura
           Christine Semprevivo by failing to keep her in
           a safe and secure environment where she could
           be kept free from injury, harm and death, and
           by failing to provide her with adequate
           medical care and attention in violation of the
           Eighth   Amendment   to  the   United   States
           Constitution.

           3.   In addition, this action is brought by
           Plaintiff[] against Defendants under the New
           Jersey common tort of negligence, as well as
           the New Jersey Civil Rights Act.

     The   Introductory   Statement   in   Semprevivo   II   is   nearly

identical.1

     In Semprevivo I and II, Plaintiff raised the same seven claims

for relief but in Semprevivo I, Plaintiff sued CFG only under state

tort law and in Semprevivo II, Plaintiff sued CFG only under 42

U.S.C. § 1983 and the New Jersey Civil Rights Act. (Compare


1
  Plaintiff added an allegation of failure to provide adequate
supervision to Paragraph 2 of the complaint in Semprevivo II.

                                  3
Semprevivo I, Civil Action No. 17-2050(RMB-JS) (Compl., ECF No. 1,

with Semprevivo II, Compl., ECF No. 1.)

     Dismissal of CFG from Semprevivo I came about as follows. CFG

filed an answer to the complaint on April 18, 2017. Semprevivo I,

Civil Action No. 17-2050(RMB-JS) (Answer, ECF No. 14.) On May 8,

2017, the parties submitted a joint discovery plan. (Id., Joint

Discovery Plan, ECF No. 20.) On June 9, 2017, the Honorable

Magistrate Judge Joel Schneider entered a Scheduling Order, with

amended pleadings due by August 31, 2017, discovery completed by

December 29, 2017, and dispositive motions due on May 1, 2018.

(Id., Scheduling Order, ECF No. 23.)

     On August 21, 2017, CFG filed a motion for summary judgment,

arguing   that   Plaintiff’s   medical       and   professional   negligence

claims should be dismissed for failure to produce an Affidavit of

Merit in compliance with N.J.S.A. 2A:53A-26 et seq. (Id., Mot. for

Summ. J., ECF No. 25.) On August 29, 2017, Plaintiff filed a motion

to dismiss the entire action without prejudice. (Id., Mot. to

Dismmiss, ECF No. 27.) CFG opposed Plaintiff’s voluntary dismissal

without prejudice and sought summary judgment with prejudice based

on Plaintiff’s failure to obtain an Affidavit of Merit. (Id., Cross

Mot. for Summ. J., ECF No. 38.)

     An amended scheduling order was entered on October 30, 2017,

staying   the    deadlines   pending       decisions   on   the   outstanding

dispositive motions. (Id., Am. Scheduling Order, ECF No. 40.) Oral

                                       4
argument was heard on CFG’s motion for summary judgment and

Plaintiff’s motion for voluntary dismissal without prejudice on

December 5, 2017. Semprevivo I, Civil Action No. 17-2050(RMB-JS)

(Letter Order, ECF No. 42.) On December 6, 2017, this Court granted

Plaintiff’s motion to dismiss, but dismissal against CFG was with

prejudice because CFG failed to obtain the necessary Affidavit of

Merit on its state tort claims, and the remainder of the action

was dismissed without prejudice. (Id., Order, ECF No. 43.)

     Although an amended scheduling order stayed the deadlines in

Semprevivo I on October 30, 2017, the deadline for filing amended

pleadings had already expired on August 31, 2017. Instead of filing

an amended pleading before the deadline expired, on August 29,

2017, Plaintiff filed a motion to dismiss the action without

prejudice. This led to Plaintiff filing Semprevivo II on February

9, 2018.

III. DISCUSSION

     A.     Federal Rule of Civil Procedure 56

     Under Federal Rule of Civil Procedure 56(a), a “court shall

grant summary judgment if the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to

judgment as a matter of law.” A party asserting that a fact cannot

be genuinely disputed must cite to materials in the record,

including     depositions,   documents,    electronically    stored

information, affidavits or declarations, stipulations (including

                                  5
those        made   for   purposes   of   the   motion     only),   admissions,

interrogatory        answers,   or   other    materials.    Fed.    R.   Civ.   P.

56(c)(1)(A). If a party fails to properly address another party’s

assertion of fact, the court may consider the fact undisputed for

purposes of the motion. Fed. R. Civ. P. 56(e)(2).

        B.     Summary Judgment Standard of Review

        Summary judgment is proper where the moving party “shows that

there is no genuine dispute as to any material fact,” and the

moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a); Daubert v. NRA Group, LLC, 861 F.3d 382, 388 (3d

Cir. 2017). The burden then shifts to the nonmovant to show, beyond

the pleadings, “‘that there is a genuine issue for trial.” Id. at

391 (quoting Celotex Corp. v. Catrett, 447 U.S. 317, 324 (1986)

(emphasis in Daubert)). “At the summary judgment stage, facts must

be viewed in the light most favorable to the nonmoving party only

if there is a ‘genuine’ dispute as to those facts.” Scott v.

Harris, 550 U.S. 372, 380 (2007) (citing Fed. Rule Civ. Proc.

56(c)).

        C.     The Parties’ Arguments

        CFG contends that Plaintiff is attempting to relitigate the

exact same claims against the exact same party that were litigated

or could have been litigated in Semprevivo I. Therefore, CFG seeks

dismissal based on res judicata and collateral estoppel. (CFG’s



                                          6
Brief in Supp. of Summ. J., ECF No. 28-9 at 22; Statement of

Undisputed Material Facts, ECF No. 28-8.)

      CFG asserts that in Semprevivo I it identified by name the

CFG nurses involved in Laura Semprevivo’s care in Atlantic County

Jail during the relevant time period, and that CFG asserted the

affirmative defense of Plaintiff’s failure to file an Affidavit of

Merit as to CFG employees as well as to CFG as an entity. (Id.)

CFG   notes    that   Plaintiff   did       not   include   CFG   employees   as

defendants in Semprevivo I, although CFG identified the employees

in its answer and Plaintiff had the opportunity to do so. (Id. at

18.) CFG then concludes:

              Simply put, Plaintiff was given the identities
              of potential negligent licensed professionals
              and afforded the opportunity to obtain an
              Affidavit of Merit with respect to same,
              whether as to direct claims of professional
              negligence which could have been brought
              against the individual medical providers or
              for claims of vicarious liability against
              Defendant   CFGHS   based    on   professional
              negligence of individual medical providers.
              Plaintiff failed to do so and all claims were
              dismissed with prejudice.

              Based on the foregoing, summary judgment and
              dismissal with prejudice are appropriate as to
              all claims brought against Defendant CFGHS
              based on the application of the doctrines of
              claim preclusion (res judicata) and issue
              preclusion (collateral estoppel).

(CFG’s Brief in Supp. of Summ. J., ECF No. 28-9 at 19.) CFG requests

that “to avoid further issues, the Court should also order that no



                                        7
further amendment attempting to implead new medical professional

defendants will be permitted in this action.” (Id. at 22.)

     Plaintiff responds that res judicata and collateral estoppel

are inapplicable. (Pl’s Brief In Opp. to Def. CFG’s Mot. for Summ.

J., ECF No. 33 at 5; Pl’s Response to Defendant’s Statement of

Undisputed Material Facts, ECF No. 33-2.) First, as to the Atlantic

County Defendants joining in CFG’s motion for summary judgment,

Plaintiff argues res judicata is inapplicable because the claims

against the Atlantic County Defendants were dismissed without

prejudice; therefore, there was no final judgment on the merits.

(Id. at 6.)

     Second, Plaintiff contends res judicata does not apply to CFG

because Semprevivo II is not based on the same cause of action.

(Id.) Plaintiff states that there is no clear-cut test for when a

suit involves the “same cause of action” for res judicata purposes.

(Id. at 7.) This Court dismissed CFG from Semprevivo I because

Plaintiff failed to obtain an Affidavit of Merit in support of

their negligence, wrongful death, and survival actions under New

Jersey state law, but in Semprevivo II, Plaintiff brought causes

of action against CFG for federal constitutional violations and

under the New Jersey Civil Rights Act. (Id.) Thus, neither of these

causes of action were asserted or decided against CFG in Semprevivo

I, where Plaintiff sought vicarious liability against CFG for the

acts of their employees. (Id.)

                                 8
        In Semprevivo II, Plaintiff maintains that the cause of action

is different, they seek to hold CFG liable for (1) “failure to

intervene     and    see   that   correctional       staff   were    trained    in

accordance with the contract that they had signed with Atlantic

County;” (2) “failure to reflect on the increasing number of

suicides at the facility and implement changes to their policies

to counteract this fact’” and (3) “complete indifference to the

culture of the substandard care that has ran rampant at the

Atlantic County Jail.” (Id. at 8.) Plaintiff explains:

             In Semprevivo I, the redress sought was for
             the actual care provided by Defendant CFGHS.
             Here, the redress is for the Defendant’s
             complete indifference to Laura Semprevivo’s
             constitutional rights under the 8th and 14th
             amendments.

(Id.)

        CFG, in reply, points to the nearly identical Introductory

Statements in the complaints in Semprevivo I and Semprevivo II and

concludes that although some of the legal claims as to certain

defendants     are   different,    the       cause   of   action    is   otherwise

virtually identical. (Reply Brief in Supp. of Mot. for Summ. J.,

ECF No. 34 at 4.) CFG argues that Plaintiff ignores legal precedent

that res judicata bars claims that were previously available,

whether or not the claims were asserted in the earlier litigation.

(Id. at 5, citing Angel v. Bullington, 330 U.S. 183, 192-93 (1947)

citing (Chicot County Drainage Dist. V. Baxter State Bank, 308


                                         9
U.S. 371 (1940)). CFG claims that res judicata bars all matters

which might have been raised by the parties in a former suit, as

well as those matters that were actually raised. (Id. at 6, citing

Gage v. Warren Tp. Committee & Planning Bd. Members, 463 F. App’x

68, 72 (3d Cir. 2012) citing (Kent Motor Cars, Inc. v. Reynolds &

Reynolds Co., 25 A.3d 1027, 1036 (N.J. 2011).

     D.   Analysis

     Res judicata, also called claim preclusion, acts as a bar to

subsequent litigation when three elements are met:

          (1) a final judgment on the merits in a prior
          suit involving (2) the same parties or their
          privies and (3) a subsequent suit based on the
          same cause of action.

Hoffman v. Nordic Naturals, Inc., 837 F.3d 272, 279–80 (3d Cir.

2016). “The third factor ‘generally is thought to turn on the

essential similarity of the underlying events giving rise to the

various legal claims.’” Id. at 280.

          [R]es judicata bars a claim litigated between
          the same parties or their privies in earlier
          litigation where the claim arises from the
          same set of facts as a claim adjudicated on
          the   merits  in   the  earlier   litigation.
          “Moreover, ‘res judicata bars not only claims
          that were brought in the previous action, but
          also claims that could have been brought.’”
          [Sheridan v. NGK Metals Corp., 609 F.3d 239,
          261 (3d Cir. 2010)] (internal citations
          omitted) (quoting Davis v. U.S. Steel Supply,
          688 F.2d 166, 171 (3d Cir. 1982). Further,
          “[t]he fact that several new and discrete
          discriminatory events are alleged does not
          compel    a  different    result.   A   claim
          extinguished by res judicata ‘includes all

                               10
            rights of the plaintiff to remedies against
            the defendant with respect to all or any part
            of the transaction, or series of connected
            transactions, out of which the action arose.’”
            [Davis, 688 F.2d] at 174 (emphasis in
            original) (quoting Restatement (Second) of
            Judgments § 24(1) (1982)).

Blunt v. Lower Merion Sch. Dist., 767 F.3d 247, 277 (3d Cir. 2014).

In determining whether two lawsuits involve the “same cause of

action” for the application of res judicata “the focus is on the

facts rather than the legal theories.” Davis v. Wells Fargo, 824

F.3d 333, 342 (3d Cir. 2016).

     The Court dismissed the claims against CFG in Semprevivo I

with prejudice because, although Plaintiff sought to voluntarily

dismiss    the   action   without   prejudice,   CFG   established     that

Plaintiff failed to obtain the requisite Affidavit of Merit in

support of their New Jersey state tort claims for negligence,

wrongful death and a survival action. Only the Atlantic County

Defendants were dismissed without prejudice in Semprevivo I. Res

judicata does not bar Plaintiff’s claims against the Atlantic

County Defendants in Semprevivo II because there was no final

judgment on the merits as to them.

     The same series of transactions underlie Semprevivo I and

Semprevivo II. The allegations are that Laura Semprevivo was

incarcerated in Atlantic County Jail on September 16, 2016, and

CFG was under contract to provide health care to inmates in

Atlantic    County   Jail   when    Semprevivo   committed   suicide    on

                                    11
September 16, 2016. In Semprevivo I, Plaintiff sought to hold CFG

liable for the negligence of its employees who failed to provide

Semprevivo with adequate medical care during her incarceration. In

Semprevivo   II,   Plaintiff    seeks      to   hold   CFG   liable   for   its

deliberate   indifference      to    the   inadequate    care    provided    to

Semprevivo when she committed suicide during her incarceration.

Only the legal theories are different, the facts concerning the

care provided to Semprevivo by CFG employees are the same in both

actions.

      Indeed, Plaintiff could have brought its § 1983 and NJCRA

claims against CFG in Semprevivo I after CFG filed its motion for

summary judgment on August 21, 2017. But, as discussed above,

Plaintiff chose instead to seek voluntary dismissal of Semprevivo

I without prejudice. The Court dismissed the action as to CFG with

prejudice.   Plaintiff   is    now    precluded    by   res     judicata    from

litigating claims against CFG in Semprevivo II.

      John Doe CFG employees have not been identified or served in

this action. Therefore, it is improper for this Court to determine

whether res judicata bars Plaintiff’s claims against John Doe CFG

employees in Semprevivo II.

IV.   CFG’s MOTION FOR SANCTIONS

      CFG seeks sanctions against Plaintiff and/or Plaintiff’s

counsel under Federal Rule of Civil Procedure 11, alleging that

Plaintiff brought this action against CFG knowing that all claims

                                      12
against CFG were dismissed with prejudice in Semprevivo I, and

Plaintiff should have brought all of its potential claims against

CFG instead of bringing new claims in Semprevivo II. (Brief in

Supp. of Mot. for Sanctions, ECF No. 35-9.)

     “To comply with Rule 11, counsel is required to conduct ‘a

reasonable inquiry into both the facts and the law supporting a

particular pleading.’” Balthazar v. Atl. City Med. Ctr., 279 F.

Supp. 2d 574, 593–94 (D.N.J. 2003), aff'd, 137 F. App'x 482 (3d

Cir. 2005) (quoting In re Prudential Ins. Co. Am. Sales Practice

Litig. Agent Actions, 278 F.3d 175, 187 n. 7 (3d Cir. 2002)). The

Court finds counsel’s conduct in this case most troubling.      At

this point, however, the Court will deny the request for sanctions,

but hereby publicly REPRIMANDS counsel for his misconduct. Counsel

is warned that, in the future, bringing claims in a new action

that could have been raised in an earlier dismissed action will

likely result in monetary sanctions if unsupported by law.

V.   CONCLUSION

     For the reasons discussed above, the Court grants CFG’s motion

for summary judgment and dismisses the claims against CFG with

prejudice; denies CFG’s motion for sanctions; and denies summary

judgment to the Atlantic County Defendants.

An appropriate order follows.




                                13
Date: September 4, 2019

                          s/Renée Marie Bumb
                          RENÉE MARIE BUMB
                          United States District Judge




                           14
